UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6251



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHONTAYNE DWAYNE PITTMAN, a/k/a Light, a/k/a
Wayne,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Fox, District
Judge. (CR-97-5, CA-98-113-4-F)


Submitted:   May 25, 1999                   Decided:   May 28, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shontayne Dwayne Pittman, Appellant Pro Se. Robert Edward Skiver,
Assistant United States Attorney, Cynthia Elaine Tompkins, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shontayne Dwayne Pittman seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998).    We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.    See United States v. Pittman,

Nos. CR-97-5; CA-98-113-4-F (E.D.N.C. Jan. 29, 1999).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2